
	

114 HR 1996 IH: No Social Security Numbers and Benefits for Illegal Aliens Act of 2015
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1996
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to prohibit the assignment of social security account
			 numbers to certain individuals seeking employment in the United States,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the No Social Security Numbers and Benefits for Illegal Aliens Act of 2015. 2.Prohibition on assignment of social security account numbers to certain individuals seeking employment in the United StatesSection 205(c)(2)(B) of the Social Security Act (42 U.S.C. 405(c)(2)(B)) is amended by adding at the end the following:
			
 (iv)Notwithstanding clause (i), the Commissioner of Social Security may not assign a social security account number to any individual who—
 (I)receives deferred action on removal in accordance with— (aa)the memorandum of the Secretary of Homeland Security dated June 15, 2012, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children; or
 (bb)the memorandum of the Secretary of Homeland Security dated November 20, 2014, and entitled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children and with Respect to Certain Individuals Who Are the Parents of U.S. Citizens or Permanent Residents; and
 (II)would be subject to removal but for such memoranda.. 3.Prohibition on payment of title II benefits (a)Fully insured and currently insured individualsSection 214(c)(1) of the Social Security Act (42 U.S.C. 414(c)(1)) is amended by striking subclause (I) or (III) of section 205(c)(2)(B)(i) and inserting subclause (I) or (III) of clause (i) of section 205(c)(2)(B) and clause (iv) of such section.
 (b)Disability benefitsSection 223(a)(1)(C)(i) of the Social Security Act (42 U.S.C. 423(a)(1)(C)(i)) is amended by striking subclause (I) or (III) of section 205(c)(2)(B)(i) and inserting subclause (I) or (III) of clause (i) of section 205(c)(2)(B) and clause (iv) of such section.
			4.Denial of credit toward benefits for earnings from unauthorized work
 (a)In generalSection 214 of the Social Security Act (42 U.S.C. 414) is amended by adding at the end the following:
				
					(d)
 (1)No quarters of coverage shall be credited for purposes of this section or section 223(a)(1)(A) for any calendar year in the case of any individual if—
 (A)on the last day of such year, such individual is not a citizen or national of the United States, and
 (B)the Secretary of Homeland Security determines, pursuant to paragraph (2), that such individual was not authorized to be employed in the United States during any portion of such calendar year.
							(2)
 (A)The Secretary of Homeland Security shall enter into an agreement with the Commissioner to provide, in a form and manner specified by the Commissioner, such information as the Commissioner determines necessary to carry out the limitations on crediting quarters of coverage for years under paragraph (1).
 (B)For the purpose of carrying out the Secretary’s duties under subparagraph (A), the Secretary of Homeland Security shall, in consultation with the Commissioner, develop and maintain the following information:
 (i)The name, social security account number, and date of birth of each individual who is authorized by the Secretary of Homeland Security or the Secretary of State to be employed in the United States.
 (ii)The date on which each such authorization is granted. (iii)The date on which each such authorization is revoked or terminated.
 (iv)The date of naturalization for each individual who becomes a naturalized citizen of the United States.
 (C)The information provided to the Commissioner under subparagraph (A) relating to years in which an individual was not authorized to be employed in the United States during any portion of a year shall be the final determination of the Secretary of Homeland Security after an opportunity for review or appeal under procedures which shall be established by the Secretary of Homeland Security and shall not be reviewable by the Commissioner.
 (3)Paragraph (1) shall not apply with respect to an individual who was assigned a social security account number prior to the date of the enactment of the No Social Security Numbers and Benefits for Illegal Aliens Act of 2015..
 (b)Disregard of earnings for years for which no quarter of coverage may be creditedSection 215(e) of such Act (42 U.S.C. 415(e)) is amended— (1)by striking and at the end of paragraph (1);
 (2)by striking the period at the end of paragraph (2) and inserting ; and; and (3)by adding at the end the following new paragraph:
					
 (3)in computing the average indexed monthly earnings of an individual, there shall not be counted any annual wages or self-employment income for any year for which no quarter of coverage may be credited to such individual as a result of the application of section 214(d)(1)..
 (c)Transmission of information from Commissioner to SecretarySection 205(c)(2) of such Act (42 U.S.C. 405(c)(2)) is amended by adding at the end the following new subparagraph:
				
 (I)The Commissioner and the Secretary of Homeland Security shall enter into an agreement to establish a system to transmit to the Secretary of Homeland Security any social security account number assigned to an individual after the date of the enactment of the No Social Security Numbers and Benefits for Illegal Aliens Act of 2015, and other identifying information relating to such individual, in any case in which such individual is not a citizen or national of the United States at the time of the assignment of such number to such individual. The Secretary of Homeland Security shall incorporate such number and other identifying information into all records of the Department of Homeland Security maintained with respect to such individual..
			(d)Effective dates
 (1)Section 214(d)(1) of the Social Security Act (added by subsection (a)) shall be effective with respect to quarters of coverage credited for calendar years commencing after the date on which the Secretary of Homeland Security and the Commissioner certify, by publication in the Federal Register, that the system for developing and maintaining information pursuant to section 214(d)(2)(B) of the Social Security Act (added by subsection (a)) is operational.
 (2)The Commissioner of Social Security and the Secretary of Homeland Security shall enter into the agreement described in section 205(c)(2) of the Social Security Act (added by subsection (c)) not later than 180 days after the date of the enactment of this Act.
				
